Exhibit 10.9
 
 
SUMMARY OF COMPENSATION FOR
 
THE BOARD OF TRUSTEES OF
 
RAMCO-GERSHENSON PROPERTIES TRUST
                     
The following table sets forth the compensation program for non-employee
Trustees:
                                   
Annual cash retainer (1)
    $ 30,000  
Additional cash retainer:
           
Chairman
    100,000    
Audit Committee chair
    7,500    
Compensation Committee chair
    5,000    
Nominating and Governance Committee chair
    5,000    
Executive Committee chair
    2,500    
Executive Committee members
    -              
Annual equity retainer (value of restricted shares) (2)
      50,000              

 
(1)
The annual cash retainer is equal to $80,000 less the grant date fair value,
which approximates $50,000, of the restricted shares granted in the applicable
year.

 
(2)
Grants are made under the Trust's 2012 Restricted Share Plan for Non-Employee
Trustees.  The restricted shares vest over three years.  The grant is made on
July 1st or, if not a business day, the business day prior to July 1st.  During
2012, 3,962 shares were granted per Trustee.



The Trust also reimburses all Trustees for all expenses incurred in connection
with attending any meetings or performing their duties as Trustees.
 